Citation Nr: 1710691	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle disability, to include a left ankle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran had verified active service with the United States Marine Corps Reserves in Iraq from June 2004 to August 2005 in support of Operation Iraqi Freedom, and in Afghanistan from November 2010 to December 2011 in support of Operation Enduring Freedom.  His service medals and decorations include the Combat Action Ribbon.  During his Marine Corps Reserves service, he also had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including verified service from November 2002 to April 2003, and from October 2008 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which was located in Gretna, Louisiana at that time, which as relevant here, denied entitlement to service connection for a left ankle condition.  

Per the Veteran's request, a personal hearing before a Veterans Law Judge was scheduled for August 2011, but he did not report to the hearing.  Because he has not provided any reason for such failure to report and has not submitted a request for postponement, the Board deems his hearing request withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2016).

In September 2012 and September 2013, the Board remanded, as relevant the appeal of entitlement to service connection for a left ankle disability.   The issue of entitlement to service connection for a left foot disability, diagnosed as talar breaking was referred the issue to the AOJ for appropriate action.

In August 2014, the Board, as relevant, remanded the appeal of service connection for a left ankle disability.  The Board again referred the issue of service connection for a left foot disability to the AOJ for appropriate action, finding that this claim was inextricably intertwined with the appealed issue of service connection for a left ankle disability.

In an August 2016 rating decision, the RO denied the claim for entitlement to service connection for a talar breaking defect of the left foot.  The Veteran was notified of the decision in August 2016.  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  While less than one year has passed since the notification of the RO decision, no appeal has been filed as of the date of this decision; the issue is therefore not in appellate status.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a left ankle strain and received treatment for left strain injuries during service.  

2.  With resolution of all reasonable doubt in his favor, the Veteran's current left ankle strain is etiologically related to service.

CONCLUSION OF LAW

The criteria to establish service connection for a left ankle strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

In this decision, the Board grants service connection for a left ankle disability, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

Service Connection - Applicable Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. § 3.6(c).  Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA. See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6.

The Veteran's currently diagnosed left ankle strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a left ankle disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for a Left Ankle Disability - Analysis

The Veteran asserts that his current left ankle disability had its onset during his period of active service from June 2004 to August 2005.

Initially, the Board finds that the medical evidence demonstrates a current left ankle disability, diagnosed as a left ankle strain.  See July 2015 VA examination report.

Next, the Board notes that the Veteran's service treatment records document numerous left ankle injuries during periods of active service, ACDUTRA, and INACDUTRA. See February 2004 and March 2005 service treatment records.

Turning to the issue of etiology, the Board finds that the weight of the evidence supports a finding that the Veteran's current left ankle strain is related to service.  In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's left ankle strain is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran's current left ankle strain began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting service connection for a left ankle strain based on evidence, including that pertinent to service, which establishes that the left ankle strain was incurred in service.  The finding that the Veteran had symptoms of a left ankle strain since February 2004, when he injured his ankle during a period of either ACDUTRA or INACDUTRA, and recurring throughout his periods of active service, ACDUTRA, and INACDUTRA, including throughout the pendency of this appeal, is supportive of the claim overall because it tends to show that the same symptoms that began during service have been continuous since that time.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).

The Veteran's service treatment records document an initial left ankle injury during a period of either ACDUTRA or INACDUTRA in February 2004, the aggravation of the prior ankle injury during combat operations in March 2005, and recurrent complaints of and treatment for a left ankle injury since March 2005.  See service treatment records, VA treatment records, and VA examination reports from December 2011, January 2012, October 2012, and July 2015.  

These records tend to show that the Veteran's current left ankle strain had its onset during service, that is, that the left ankle strain was "incurred coincident with" either ACDUTRA or INACDUTRA service, and later aggravated during combat while on active duty.  See 38 C.F.R. § 3.303(a).  Thus, the weight of the lay and medical evidence supports findings that the Veteran's left ankle strain began with a left ankle injury in February 2004 during a period of either ACDUTRA or INACDUTRA, was aggravated during combat operations in March 2005 while on active duty, and has existed since that time.  

While the October 2012 VA examiner opined that the Veteran's left ankle strains in service were temporary conditions without residuals, this opinion is inadequate and the Board finds that it has little probative value.  Specifically, as discussed in the August 2014 Board remand, this opinion is inadequate as it does not address the diagnosis of left ankle strain in February 2004 and whether the Veteran had a left ankle disorder that preexisted his first period of active duty service.  The October 2012 VA examiner also did not address the re-injury of the Veteran's ankle in 2011 during a period of active service and whether the claimed disorder is related to this in-service injury.  Finally, the VA examiner did not discuss or reconcile the January 2012 diagnosis of a left ankle strain and whether this diagnosis is etiologically related to any period of active duty or reserve service.

The Veteran was afforded another VA examination in July 2015 and the examiner opined that the Veteran's left ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This opinion is also inadequate and carries little probative value, as the VA examiner's rationale focused on the absence of medical evidence of a left ankle condition during some periods of service, did not directly address the etiology of the Veteran's diagnosed left ankle strain, and did not discuss his discounting of the Veteran's documented continuous symptoms of, and treatment for, a left ankle strain throughout the pendency of this appeal, including during periods of active duty, ACDUTRA, and INACDUTRA. 

As decided above, the Veteran meets all three elements for service connection, as there is evidence of an in-service injury, a current diagnosis of a left ankle strain, and a nexus between the current diagnosis and in-service symptoms.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's current left ankle strain manifested in service and is etiologically related to his service.  Accordingly, service connection for a left ankle strain is granted.
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes further that the July 2015 VA examination report also reflects a current diagnosis of a calcaneus deformity of the left ankle.  However, the service treatment records covering all periods of service are completely negative for any x-ray evidence of such deformity.  In fact, there is no evidence of any calcaneus deformity until 2012.  Additionally, there is no evidence of a competent nexus between such disability and service.  Indeed, the July 2015 VA examiner was unable to relate the two without resorting to speculation, and the Board notes that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

As a final note, the Board observes that the medical evidence also shows that the Veteran is diagnosed with a talar break in the left foot, which was addressed by the RO in the unappealed August 2016 rating decision.  In this decision however, that is not the precise issue or diagnosis before it.  Therefore, to prevent any preclusive effect or prejudice to the Veteran, the only final decision the Board is making here is related to the Veteran's claim for left ankle disability, and not the left foot.

ORDER

Service connection for a left ankle strain is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


